UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 27, 2014 (Date of earliest event reported) Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 001-32989 94-0787340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 27, 2014, Yuma Energy, Inc. (the “Company”) issued a press release announcing that it closed its underwritten public offering of 477,273 shares of its 9.25% SeriesA Cumulative Redeemable Preferred Stock (the “Series A Preferred Stock”) at a public offering price of $22.00 per share on October 23, 2014, and that it closed an overallotment of 30,466 shares of the Series A Preferred Stock at a public offering price of $22.00 per share on October 24, 2014. The press release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed with this Current Report on Form 8-K: Exhibit No. Description Press Release dated October 27, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YUMA ENERGY, INC. Date: October 29, 2014 By: /s/ Sam L. Banks Sam L. Banks Chief Executive Officer and President EXHIBIT INDEX Exhibit No. Description Press Release dated October 27, 2014.
